Citation Nr: 0420556	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death pension benefits.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The decedent had verified military service with the Army 
Transportation Corps from September 18, 1945, to June 6, 
1946.

The appellant, who is the decedent's widow, appealed August 
2001 and June 2002 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In a June 2003 RO memorandum, it was noted that the 
appellant, through her son, requested to be scheduled for a 
personal hearing at the RO.  The appellant was scheduled for 
the requested hearing on July 23, 2003, but did not appear.  
On July 31, 2003, the RO received the appellant's substantive 
appeal, on which she indicated that she wanted to testify at 
a hearing before a Veterans Law Judge at the RO.  However, at 
that time, the appellant also submitted a signed statement 
indicating that she did not want a personal hearing and a 
letter explaining why she had failed to report for the RO 
hearing.  She did not ask that the hearing be rescheduled, 
and did not ask to be scheduled for a Board hearing.  
However, in the interest of due process, in a letter dated in 
June 2004, the Board requested that the appellant clarify her 
hearing request and indicate whether she desires to attend a 
hearing before a Veterans Law Judge.  The appellant did not 
respond to the Board's letter.  The Board believes that all 
due process requirements have been met regarding the 
appellant's right to a hearing.


FINDINGS OF FACT

1.  The evidence of record reflects that the appellant's late 
husband had verified military duty with the Army 
Transportation Corps from September 18, 1945, to June 6, 
1946.

2.  The appellant's late husband lacked the requisite service 
to be recognized as active military service for VA purposes, 
since VA regulations do not recognize service with the Army 
Transportation service after August 15, 1945, as active 
service for compensation purposes.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
on qualifying service by the appellant's late husband, have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 2001, the appellant filed a formal claim of 
entitlement to VA survivors' benefits (death pension).  Her 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(VA Form 21-534) was based upon her husband's death in 
January 1971 and on the military service that he entered in 
September 1945.

Accompanying the appellant's VA Form 21-534 was a copy of the 
decedent's certificate of death, dated in October 1992, 
indicating that he died on January [redacted], 1971, from advanced 
pulmonary tuberculosis.  The appellant also submitted a copy 
of the decedent's Certificate of Release or Discharge from 
Active Duty (DD Form 214), which shows it was issued under 
the provisions of Public Law No. 105-358 and administratively 
established active duty for the purposes of veterans 
administration benefits.  The DD Form 214 reflects that the 
decedent served in the Army Transportation Corps from 
September 18, 1945, to June 6, 1946.  The appellant also 
submitted a copy of a Certificate of Honorable Discharge 
indicating that the decedent served in the Army 
Transportation Corps and was honorably discharged from the 
United States Army on June 6, 1946.

In an August 2001 letter, the RO advised the appellant that 
her claim was denied based on the decedent's Army 
Transportation service because he did not have qualifying 
service between December 7, 1941, and August 15, 1945.

In March 2002, the appellant submitted a written statement to 
the effect that her late husband's service included work as 
an electrician with the U.S. Army and Navy, from May 1941 to 
May 1942.  She said he served in the U.S.N. Const. Batt. 
Maintenance Unit as an electrician from February to August 
1945; from September 1945 to June 1946, she said he was with 
the Headquarters 2D Major Part United States Army Forces, 
Western Pacific, Office of the Commanding Officer; from March 
1947 to June 1948 he was an assistant electrician with 
Headquarters Philippines-Krukyus; and he was with the U.S. 
Army Transportation Service on the COSTAL SENTRY from 
September 1948 to February 1949.  She submitted a copy of a 
service record dated August 22, 1945, that indicates the 
decedent worked as a contractor with the U.S. Army and Navy 
from 1941 to 1942.

Also in March 2002, the appellant submitted a copy of a 
September 2000 letter from the Department of the Army to the 
effect that the decedent's application for discharge 
(evidently submitted by the appellant) under the provisions 
of Public Law 95-202 and/or Public Law 105-368 was approved 
for his participation in the Army Transportation Corps.  
Enclosed with the letter were his Certificate of Honorable 
Discharge and DD Form 214.  It was noted that any benefits to 
which the decedent may be entitled based upon his military 
service would be administered by VA.  

The appellant submitted a copy of a Certificate of Discharge 
from the United States Army Forces Western Pacific, dated in 
June 1946, indicating the decedent was employed from 
September 1945 to June 1946.  She submitted copies of 
Certificates of Discharge from the Army Transport Service, 
dated in June 1948 that reflects employment from March 1947 
to June 1948 and dated in February 1949 that reflects service 
from September 1948 to February 1949.  The appellant 
submitted a copy of a Certificate of Discharge from the 
Headquarters Philippines-Ryukyus Command dated June 1946 and 
a copy of an Employment Certification (identification) from 
the United States Army Forces, Western Pacific, dated in 
December 1945.

Further, the appellant submitted copies of the decedent's 
other records that are dated from 1945 to 1949.  An August 
1945 record indicates that, upon physical examination, the 
decedent was found qualified for Maritime service.  An 
October 1945 record indicates that the decedent was an 
assistant engineer on the USAT WICHITA FALLS from September 
1945 to September 1946.

In a June 2002 letter, the RO advised the appellant that the 
evidence she had submitted failed to show that her late 
husband had ocean-going service from December 7, 1941, to 
August 15, 1945.  Thus, her claim remained denied.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Although the appellant is ultimately seeking death pension 
benefits, the matter of whether she is basically entitled to 
receive death pension benefits is currently before the Board 
on appeal. Unlike many questions subject to appellate review, 
the issue of whether the appellant is eligible to receive VA 
death pension benefits, by its very nature, has an extremely 
narrow focus.  We note that this case turns upon a legal 
matter, that the facts are not in dispute, and that medical 
records and examination reports are not pertinent to the 
Board's decision.

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant 
is not entitled to the benefit as a matter of law.  38 C.F.R 
§ 3.159(d).  In Dela Cruz v.Principi, 15 Vet. App. 143 
(2001), the U.S. Court of Appeals for Veterans Claims held 
that the enactment of the VCAA does not affect matters on 
appeal when the question is one limited to statutory 
interpretation, e.g., purely legal questions.  See also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002) (the veteran did not serve 
on active duty during a period of war and was not eligible 
for non-service-connected pension benefits; because the law 
as mandated by statute, and not the evidence, is dispositive 
of the claim, the VCAA is not applicable).  Consequently, the 
Board concludes that there is no further action needed under 
the VCAA.

Moreover, the Board notes that the RO, in the June 2003 
statement of the case (SOC), has set forth the law and facts 
in a fashion that clearly and adequately explained the basis 
of its decision.

B.  Discussion

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App.  91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 
3.7(x)(14), (15).  Specifically, United States Merchant 
Seamen who served on blockade ships in support of Operation 
Mulberry during World War II and American Merchant Marines 
who were in Oceangoing Service during the period of armed 
conflict from December 7, 1941, through August 15, 1945, are 
considered to have had active service.

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) (hereinafter Public Law 95-202), the service 
of certain groups who rendered service to the Armed Forces of 
the United States shall be considered "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute.  Pursuant to Public Law 95-202, the Secretary of 
Defense promulgated regulations establishing detailed 
criteria by which to determine whether a group qualifies for 
consideration as active duty under that Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  Pursuant to 
those regulations, the Secretary of the Air Force determined 
that the service of American Merchant Marines in Oceangoing 
Service, as well as Civil Service crew members aboard U.S. 
Army Transport Service and Naval Transportation Service 
vessels, during the period from December 7, 1941, to August 
15, 1945, will be considered active duty.  See 53 Fed. Reg. 
2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (2003) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945); Pacheco v. 
West, 12 Vet. App. 36, 37 (1998).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the Army Transportation Corps during World War II.  
While she has submitted evidence in support of her claim, 
this documentation fails to meet the requirements of 38 
C.F.R. § 3.7(x).  In this regard, the Board notes that none 
of her submissions consists of a document from a United 
States service department. 

Based upon the law and the evidence, the Board finds that the 
evidence does not establish status as a "veteran" for the 
appellant's late husband for purposes of VA benefits.  Under 
38 C.F.R. § 3.7, certain Merchant Seaman and American 
Merchant Marines are considered to have had active service, 
as if they were in the military.  38 C.F.R. § 3.7(x)(14), 
(15).  Specifically, United States Merchant Seamen who served 
on blockade ships in support of Operation Mulberry during 
World War II and American Merchant Marines in Ocean Going 
Service during the period of armed conflict from December 7, 
1941, through August 15, 1945, are considered to have had 
active service during their periods of such duty.

In Pacheco v. West, 12 Vet. App. at 37, the Court set out the 
authority for recognizing service in the Merchant Marine 
service for the purposes of awarding VA benefits.  The court 
has held that a service department determination as to an 
individual's service shall be binding on VA, unless a 
reasonable basis exists for questioning it.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).  In Pacheco, supra, the 
Court suggested that 38 U.S.C.A. § 101(21)(e) and 38 C.F.R. 
§ 3.6(b)(6) may provide that the service of a Merchant Marine 
may also include time spent in "authorized travel to or from 
such duty or service."

However, the evidence on file does not reflect that the 
veteran served on duty with the Merchant Marine during the 
period set forth in the regulation.  While various additional 
individuals and groups have been added to the list of those 
considered to have performed active military, naval, or air 
service, the period of service which the appellant's deceased 
spouse had with the Army Transportation Corps, spanning from 
September 18, 1945, to June 6, 1946, has not been so 
included.  

The appellant asserts that the decedent's service has 
recently been recognized as qualifying her for eligibility 
for VA death benefits.  In support of this contention, the 
appellant points to Public Law No. 105-368 (Nov. 11, 1998), 
which amended Title 46 of the United States Code by adding 
Chapter 112.  46 U.S.C. §§ 11201-11203 (Supp. V 1994).  This 
law provides that certain qualified service of Merchant 
Marines between August 16, 1945, and December 31, 1946, would 
be deemed active duty service for purposes of eligibility for 
benefits under Chapter 23 and 24 of Title 38 of the United 
States Code.  Chapters 23 and 24 pertain to burial benefits 
and eligibility for burial in national cemeteries, 
respectively.  However, Public Law 105-368 did not provide 
eligibility for VA compensation or pension benefits, and is 
thus not applicable in the instant case.  Moreover, the 
decedent died before the enactment of Public Law 105-368, and 
the new eligibility provisions for burial benefits apply only 
to deaths which occurred after that bill became law.

There is no dispute as to the evidence herein.  Specifically, 
the decedent's only service was as a member of the Army 
Transportation Corps from September 1945 to June 1946, but he 
has had no active military, naval, or air service.  The 
appellant has presented no legal basis or theory for her 
contention that her late husband had qualifying military 
service as a result of his service with the Army 
Transportation Corps.  The Board is bound by the law and 
regulations citied above.  The Board does not have the 
authority to recognize any other period as active service for 
the purposes of awarding VA benefits.  

The Board finds therefore that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes, and 
that she is thus not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  In view of 
the fact that the appellant's late husband had no qualifying 
military service, the Board finds that she does not have 
basic eligibility for VA benefits and, therefore, her appeal 
must be denied.

As a final point of information, if an individual believes 
that there is a reason to dispute the report of the service 
department, the proper course of action for that claimant is 
to pursue such disagreement with the service department, not 
VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  


ORDER

Basic eligibility for VA benefits is not established, and the 
appellant's appeal is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



